 

MOODY NATIONAL REIT II, INC. 8-K [mnrtii-8k_042919.htm]

EXHIBIT 10.8

 

CONSTRUCTION LOAN AGREEMENT

 

THIS CONSTRUCTION LOAN AGREEMENT (this “Agreement”) is made and entered into and
to be made effective as of September 13, 2017 by and between RI II MC-HOU, LLC,
a Delaware limited liability company (“Maker”), whose address is 6363 Woodway,
Suite 110, Houston, Texas 77057, and AMERICAN NATIONAL INSURANCE COMPANY, a
Texas insurance company (“Noteholder”), whose address is Attention: Mortgage and
Real Estate Investment Department, 2525 South Shore Blvd., Suite 207, League
City, Texas, 77573.

 

RECITALS:

 

A.       Maker is the owner of fee simple title to the Land (as defined herein).

 

B.       Maker desires to improve the Land by constructing the Improvements (as
defined herein) thereon.

 

C.       Maker has applied to Noteholder for the Loan (as defined herein) to
fund the development and construction of the Improvements on the Land as more
fully provided in this Agreement. The Loan is to be secured by a deed of trust
lien encumbering the Project (as defined herein).

 

D.       Noteholder has agreed to make the Loan for such purpose pursuant to the
Commitment, on the terms, conditions and provisions set forth in the Commitment.

 

E.       Capitalized terms used but not defined in this Agreement shall have the
meaning given such terms in Exhibit G attached hereto and incorporated herein by
this reference.

 

NOW, THEREFORE, in consideration of Ten and 00/100 Dollars ($10.00) paid in hand
and the mutual covenants and agreements of the parties hereinafter set forth,
the receipt and sufficiency of which are hereby acknowledged, it is mutually
covenanted and agreed as follows:

 

ARTICLE I.
THE LOAN

 

Section 1.1      The foregoing recitals to this Agreement are incorporated
herein and made a part hereof by reference to the same extent as if herein set
forth in full.

 

Section 1.2      For purposes of evidencing the Loan and securing Noteholder in
the payment of the Loan, all interest thereon and all other amounts at any time
due from Maker to Noteholder, and for the purpose of securing the performance by
Maker of all of the covenants and undertakings of Maker as set forth herein and
as set forth in the below listed documents, the following documents have been or
will be executed and delivered to Noteholder:

 

(a)      The Note, or so much thereof as shall be advanced, which Note shall be
due and payable on the Scheduled Maturity Date, as that term is defined therein
or any earlier maturity of the Note provided therein;

 

(b)      the Security Instrument;

 



 

 



 

(c)       the Completion Guaranty;

 

(d)      the Payment Guaranty;

 

(e)      the Tax Lien Guaranty;

 

(f)       the Lease Assignment;

 

(g)      the Environmental Indemnity;

 

(h)      the Closing Certificate;

 

(i)       the Financing Statement; and

 

(j)       the Assignment of Plans and Specifications.

 

Maker agrees that a default by Maker, Guarantor or any other applicable party
under any one or more of the Loan Documents which is not cured within any
applicable notice, grace and/or cure period shall automatically be deemed to be
a default by Maker under each of the Loan Documents without further notice or
curative grace period being given to Maker.

 

ARTICLE II. 

CONSTRUCTION OF IMPROVEMENTS

 

Section 2.1      Maker covenants and agrees to perform or cause to be performed
any and all of the construction obligations (including, without limitation,
material compliance with all design, development, construction and delivery
schedules and deadlines) and to cause Completion to occur on or before
twenty-four (24) months after the date of this Agreement (the “Completion
Deadline”), subject to Force Majeure (as defined below). Additionally, Maker
covenants and agrees to cause (a) approval of the Plans and Specifications by
the Inspecting Engineer and, if required under the Franchise Agreement, the
Franchisor, and (b) completion of all foundations of the Improvements (as
necessary) not later than one hundred twenty (120) days after the date of this
Agreement, subject to Force Majeure (as defined below). Notwithstanding the
foregoing, Noteholder acknowledges that, prior to the date of this Agreement,
the Inspecting Engineer reviewed and approved the Plans and Specifications.

 

Section 2.2      Maker covenants and agrees to commence construction within the
earlier of (a) sixty (60) days after the date of this Agreement or (b) the date
by which Maker is required to commence construction as required by the Franchise
Agreement, and thereafter to continue diligently, subject to Force Majeure and
other delays, including weather delays, with the construction of the
Improvements in accordance with the requirements of the Franchise Agreement and
the Project Budget in order for Completion to occur on or before the earlier of
(x) the Franchise Construction and Delivery Deadlines and (y) the Completion
Deadline. Maker acknowledges and agrees that the Project Budget requires Maker
to pay into (or provide evidence that it has already paid into) the Project
equity in the amount of Maker’s Equity.

 

Section 2.3   The Improvements shall be constructed in substantial accordance
with the Plans and Specifications. The identification and acceptance of the
Plans and Specifications by Noteholder shall in no way constitute acceptance or
warranty by Noteholder or the Inspecting Engineer, defined below, as to the
sufficiency and/or adequacy of the Improvements and/or any of the component
parts thereof, nor shall it constitute an acceptance or warranty as to the
sub-soil conditions involved in the Land. The Plans and Specifications are
incorporated herein and made a part hereof by reference to the same extent as if
herein set forth in full, and the same shall not be changed or modified in any
material respect without the prior written consent of Noteholder and the
Inspecting Engineer, such consent not to be unreasonably withheld, conditioned
or delayed.

 



 2

 



 

Section 2.4      The Improvements shall be constructed with new, unused sound
materials and in a good and workmanlike manner and in accordance with any
requirements set forth in the Franchise Agreement. The Improvements shall be
constructed by the Contractor, in accordance with a guaranteed maximum price
Construction Contract to be submitted to and approved by Noteholder. Subject to
the provisions of Section 3.2(a) below, the Construction Contract and the sums
payable by Maker to the Contractor thereunder shall not be modified, altered or
amended in any material respect without the prior written consent of Noteholder
in each instance, such consent not to be unreasonably withheld, conditioned or
delayed. The Improvements shall be constructed substantially in accordance with
the Plans and Specifications, in compliance with any requirements set forth in
the Franchise Agreement and in compliance with all applicable statutes,
ordinances and regulations of all public authorities having jurisdiction
thereof. Maker hereby certifies to Noteholder that the copy of the Construction
Contract to be delivered to Noteholder is a true, correct and complete copy of
such contract, and that, except as contained therein or subsequently approved by
Noteholder, such approval not to be unreasonably withheld, conditioned or
delayed, and except as set forth on Exhibit D, there will be no other
agreements, arrangements, undertakings or understandings between Maker and any
other person or entity, relative to construction of the Improvements. Maker
hereby represents and warrants to Noteholder that no subdivision approval or
re-subdivision of the Mortgaged Property or rezoning is required for
construction of the Improvements or to comply with applicable statutes,
ordinances and regulations of any public authorities having jurisdiction
thereof.

 

Section 2.5      As additional security for the performance of Maker’s
obligations hereunder, Maker hereby collaterally transfers and assigns to
Noteholder as set forth herein and in the Loan Documents, all of Maker’s right,
title and interest in and to all present and future: (i) construction contracts
(including, without limitation, the Construction Contract, as defined below),
subcontracts, architectural contracts (including, without limitation, the
Owner-Architect Agreement, as defined below), all guaranties of construction
contracts, engineering contracts, plans and specifications including the Plans
and Specifications, building permits (to the extent assignable), bonds in favor
of or for the benefit of Maker, development agreements, affecting the Land and
recorded or to be recorded in the applicable recording records of the
jurisdiction(s) in which the Land is located), and all other present and future
contracts, agreements, permits (to the extent assignable) surveys, plats (to the
extent assignable), franchises, including without limitation the Franchise
Agreement (to the extent assignable) and authorizations (to the extent
assignable) in any way related to the development, construction and/or operation
of the Improvements, including all extensions, renewals and modifications of or
substitutions for any of the foregoing; (ii) income, profits, operating
accounts, receipts, funds and accounts receivable to the extent related to the
Improvements, held by or owing to Maker or any agent of Maker subject to a
license in favor of Maker; (iii) Equipment, Inventory, Fixtures, Accounts,
Contract Rights, Documents, Instruments and General Intangibles of Maker to the
extent assignable, as such terms are defined in. the Uniform Commercial Code as
adopted in the States of Texas and Minnesota to the extent related to the
Improvements; and (iv) other “Collateral” as such term is defined (respectively)
in the Security Instrument.

 



 3

 

 

(a)       The foregoing collateral assignment in this Section 2.5, at
Noteholder’s sole and absolute option, shall, to the maximum extent permitted by
law (subject to Noteholder’s liens and security interests under the Loan
Documents, which liens and security interests shall not merge in any such
vesting), become unconditionally and absolutely vested, automatically, without
notice and without the requirement of any further action on the part of
Noteholder, upon default by Maker in the performance of any of its obligations
hereunder or under any of the other Loan Documents, provided that Maker has
failed to cure any such default within the notice and time periods specified in
Article IV hereof and/or in the other Loan Documents. In addition, the foregoing
collateral assignment shall be a security agreement, and Noteholder shall have
all of the rights and remedies of a secured party under the Uniform Commercial
Code as adopted in Texas and any other applicable law, including, without
limitation, the right to require the personal property described in this Section
2.5 to be assembled by Maker and the right to foreclose.

 

(b)       Notice by Noteholder of any default hereunder or under any of the
other Loan Documents, Maker’s failure to cure timely the same, Noteholder’s
exercise of its aforesaid option, and the resultant then present vesting of said
transfer and assignment, given to the party or parties to such contracts,
agreements, permits, franchises, etc., other than Maker, shall be conclusive
evidence that such conditional transfer and assignment has in law and in fact
thereupon become unconditionally and absolutely vested as a then present and
effective assignment, which may be relied upon by any such other party or
parties and which shall acquit and discharge such other party or parties from
all liability and obligation to Maker thereafter accruing.

 

ARTICLE III. 

DISBURSEMENTS, RETENTION, RESERVES AND INSPECTIONS

 

Section 3.1      The Loan Proceeds shall be disbursed by Noteholder to Maker,
from time to time but not more frequently than once in any 30-day period in
accordance with the Project Budget and generally in accordance with the Cash
Disbursement Projection for actual cash costs to permit construction of the
Improvements, plus any allocation of the applicable contingency reserve (and for
no other purpose) less the retainage in accordance with Section 3.4(a) below,
and only after compliance by Maker with all of the terms and conditions
specified in this Agreement as conditions or requirements for Advances. Advances
shall only be made for the following in accordance with the Project Budget: (a)
the payment of actual costs of labor and materials, equipment and services
performed or supplied for the construction of the Improvements; (b) actual costs
furnishing and equipping of the Improvements for its intended use as a Resident
Inn by Marriott hotel and (c) payment of soft costs set forth in the Project
Budget. Maker shall submit requisitions for disbursements of the Loan Proceeds
at least ten (10) days prior to the date of the anticipated disbursement,
excluding the Initial Advance. All requisitions for payment shall be submitted
on AIA Forms G-702 and G-703, Application and Certification for Payment, or such
other form as Noteholder may hereafter reasonably require.

 



 4

 

 

Provided Maker has complied with all of the applicable terms, conditions and
provisions set forth in this Agreement as conditions for Advances, Noteholder
shall disburse the Loan Proceeds to Maker within ten (10) days after receiving
Maker’s request for Advance. Noteholder may, at its sole and absolute option,
make any and all disbursements or portions thereof for construction expenses
directly to Maker or directly to any contractor or subcontractor owed more than
Twenty-Five Thousand and 00/100 Dollars ($25,000.00), and/or in an appropriately
designated special bank account and the execution of this Agreement by Maker
shall, and hereby does, constitute an irrevocable direction and authorization to
so advance the funds. In the event Noteholder disburses funds to Maker, any
contractor or subcontractor, Noteholder shall provide Maker with timely notice
of such disbursement. No further authorization or direction from Maker shall be
necessary to warrant such direct Advances to any contractor and/or subcontractor
and all such Advances shall satisfy pro tanto the obligations of Noteholder
hereunder and shall be secured by the Security Instrument as fully as if made to
Maker, regardless of the disposition thereof by such contractor or
subcontractor. Maker covenants and, agrees that it will hold all Advances of
Loan Proceeds it receives from Noteholder as a trust fund to be withdrawn and
used solely for the payment or reimbursement of the bills for the labor,
materials, fixtures, interest, fees and services used in the development of the
Project and the construction of the Improvements for which such Loan funds were
requested by Maker, and for no other purpose whatsoever other than the
categories shown on the Project Budget. Notwithstanding the foregoing, Maker
shall not have the ability to reallocate cost line items without Noteholder’s
express approval in Noteholder’s sole and absolute discretion to fund shortfalls
in one category from savings in another; provided, however, that Maker may fund
shortfalls in any line item from the “Contingency” line item (other than any
cost savings which have been moved into the “Contingency” line as provided in
the next sentence). Maker may, with Noteholder’s prior approval, not to be
unreasonably withheld, delayed or conditioned, (y) move savings from line items
into the Contingency line item and (z) use those cost savings to fund shortfalls
in line items. Each and every request for an advance presented by Maker to
Noteholder shall constitute a representation and warranty by Maker to
Noteholder, with respect to the work, materials, and services for which payment
is requested by Maker: that such work, materials and services have been, or will
be, incorporated into the Improvements or have been or will be purchased for use
in the Improvements and temporarily stored on site in a secure manner reasonably
satisfactory to Noteholder, or offsite in accordance with the requirements
below, and in either case, free of liens and encumbrances; that the value
thereof is as estimated therein to the best of its knowledge; that to the best
of its knowledge such work and materials conform in all material respects to the
Franchise Agreement, the Plans and Specifications, this Agreement, and to all
applicable statutes, rules, laws, ordinances and regulations; and that the sums
requisitioned for such work, materials and services for which payment is
requested by Maker have either (A) theretofore been in fact paid for in cash by
Maker, or (B) are then due and owing by Maker and will in fact be paid in cash
by Maker within ten (10) days after Maker’s receipt of the requested advance,
only to unrelated third parties for work performed and materials supplied for
construction of the Improvements, except for any fees with affiliates that are
expressly disclosed in, and shall be disbursed to Maker in accordance with, the
Project Budget, or otherwise disclosed in writing to and approved by Noteholder
in Noteholder’s sole and absolute discretion. Approval by Noteholder of requests
for Advances shall not constitute an acceptance by Noteholder of the work,
materials or services for which payment is requested by Maker except to the
extent that the facts contained in Maker’s requests for Advances are actually as
so represented and warranted.

 



 5

 

 

Nothing herein shall impose upon Noteholder any obligation whatsoever to see to
the proper application of any such monies by Maker. Advances for material not
yet physically incorporated into the Improvements which are stored off-site are
not permissible unless (I) expressly approved in writing by Noteholder in its
sole and absolute discretion, or (II) (1) if required by Noteholder, such
materials are stored in a bonded warehouse or other manner acceptable to
Noteholder in quantities and of a valuation acceptable to Noteholder in its sole
and absolute discretion, (2) such unincorporated materials are covered by the
builder’s risk insurance required herewith and (3) upon payment, a copy of the
bill of sale for such unincorporated materials is been delivered to Noteholder
in form and content and in sufficient detail to verify quantity and cost
separate from installation costs for such materials.

 

Section 3.2      Not less than five (5) business days prior to the Initial
Advance, except where a different time period is otherwise noted below, in the
sole and absolute discretion of Noteholder, the following conditions shall have
been satisfied by Maker, at no cost to Noteholder:

 

(a)       On the date of the Initial Advance, Maker, Guarantor and any other
parties thereto shall have executed, acknowledged (as appropriate), delivered
and caused to be recorded (as appropriate), all the Loan Documents listed in
Section 1.3 above.

 

(b)       On the date of the Initial Advance, Maker shall have furnished to
Noteholder a loan policy of title insurance, together with the endorsements
required by Noteholder, insuring the priority of the Security Instrument
securing the Note and Noteholder’s interest in the Project. The amount of such
policy shall be equal to the maximum principal amount of the Loan, subject to a
pending disbursement endorsement and shall be issued by the Title Company. Such
policy shall insure that Maker has good and indefeasible title to the Land, that
the liens of the Security Instrument securing Noteholder’s Loan is a valid first
lien on such interest, subject only to the exceptions set forth therein as
finally approved by Noteholder together with the required and approved
endorsements thereto. Such policy shall contain no exception for filed
mechanics’ and materialmen’s liens (which may be in the form of affirmative
insurance, if Noteholder so approves in its sole and absolute discretion) and
shall contain no survey exceptions other than shortages in area. Such policy
shall be extended and the Title Company’s liability increased, by written
endorsement, to cover the Initial Advance and each Advance subsequent to the
Initial Advance, at the time of disbursement thereof pursuant to a “pending
disbursements” clause in form and substance approved in advance by Noteholder.

 

(c)       Maker shall have furnished to Noteholder a recently dated, current
survey of the Land certified to Noteholder and the Title Company by a registered
surveyor in form and substance satisfactory to Noteholder, and for portions of
the Land located in the State of Texas, prepared in accordance with the 2016
Minimum Standard Detail Requirements for ALTA/NSPS Land Title Surveys and
confirming the legal description of the Land, showing the location of all
buildings and other improvements (then existing) and all utilities (then
existing) that are above ground, roads, easements and rights of way then
affecting the Land, and/or the Improvements proposed to be erected, and
certifying that all existing improvements have been constructed entirely within
the boundary lines of the Land and that there are no encroachments thereon.

 



 6

 

 

(d)       Maker and Guarantor shall have delivered to Noteholder an opinion or
opinions of Maker’s and Guarantor’s counsel, dated contemporaneously with the
execution of the Loan Documents, satisfactory in form and content to Noteholder
and Noteholder’s counsel.

 

(e)       Maker shall have submitted to Noteholder, and Noteholder shall have
approved, its Company Agreement and verification of good standing with the
appropriate governmental authorities. In addition, Maker shall furnish evidence
of the authority of (i) Maker to enter into the Commitment and to consummate the
Loan, (ii) the signatories of the Loan Documents to execute and deliver the Loan
Documents on behalf of Maker and (iii) appropriate certificates of good stand,
incumbency and resolutions.

 

(f)       Maker, if requested by Noteholder, shall have submitted to Noteholder,
and Noteholder shall have reasonably approved, a report from a licensed,
registered engineer reasonably acceptable to Noteholder describing the soil and
subsoil conditions of the Land for the proposed Improvements which describes the
foundations which must be constructed as part of the Improvements and to analyze
and test data and make recommendations for engineered earthwork, fill and
foundation design. Additionally, soil boring or other soil tests, if any, used
in formulating the site condition report shall be submitted with such report.
Furthermore, compaction of all engineered fill shall be supervised by such
licensed, registered engineer or another such engineer reasonably acceptable to
Noteholder.

 

(g)       Noteholder shall have been furnished with evidence that the Project is
not located within an area that has been identified as an area having “special
flood hazards”, as that term is used in the Flood Disaster Protection Act of
1973 (P.L. 93-234), or shall have been furnished with a flood insurance policy
satisfactory to Noteholder, meeting the requirements of said Act, which policy
shall be maintained in full force until the Loan is repaid in full.

 

(h)       Noteholder shall have been furnished with verification of
comprehensive general liability insurance coverage other than that which is to
be carried by the contractor as required in Section 3.2(o) herein.

 

(i)       Maker shall have submitted to Noteholder a fully executed copy of the
Construction Contract. The Construction Contract may be amended from time to
time pursuant to Noteholder’s prior written consent not to be unreasonably
denied, delayed or conditioned (any non-material amendments to any of the
contracts or agreements referred to above shall not require Noteholder’s consent
or approval provided that such non-material amendments (a) are in accordance
with the Project Budget, and (b) do not involve, when taken together with any
other non-material amendments to the Construction Contract which have not been
previously expressly consented to by Noteholder, more than Fifty Thousand and
No/100 Dollars ($50,000.00) in the aggregate).

 

(j)       Maker shall have obtained and submitted to Noteholder an agreement and
consent to the assignment of the Construction Contract, defined below, executed
by Contractor (or such other contractors, as applicable, engaged by Maker from
time to time for construction of any the Improvements not performed by
Contractor) and Maker which shall be in form and substance satisfactory to
Noteholder in its sole and absolute discretion. Such agreement and consent shall
include without limitation, that such assignment shall be effective at the
option of Noteholder upon any Event of Default under this Agreement or any of
the Loan Documents which is not cured within any applicable cure periods and
shall include the Contractor’s agreement that in the event of Maker’s default at
Noteholder’s request, to continue construction of the Improvements in accordance
with the terms of the Construction Contract for Noteholder or Noteholder’s
successors and assigns.

 



 7

 

 

(k)       Maker shall have submitted to Noteholder the Owner-Architect
Agreement. The Owner-Architect’s Agreement may be amended from time to time
pursuant to Noteholder’s prior written consent; not to be unreasonably withheld,
delayed or conditioned, provided that any nonmaterial amendments to any
Owner-Architect’s Agreement shall not require Noteholder’s consent or approval
provided that such non-material amendments (i) are in accordance with the
Project Budget, and (ii) do not involve, when taken together with any other
non-material amendments to the Owner-Architect Agreement which have not been
previously expressly consented to by Noteholder, more than Twenty-Five Thousand
and 00/100 Dollars ($25,000.00) in the aggregate.

 

(1)       Maker shall have obtained and submitted to Noteholder an agreement and
consent to the assignment of the Owner-Architect Agreement executed by Architect
and Maker in form and substance reasonably satisfactory to Noteholder and shall
include, without limitation, (i) Architect’s consent to Noteholder’s use of the
Plans and Specifications, without cost in excess of the cost contemplated by the
Owner-Architect Agreement in the event of a default by Maker under any of the
Loan Documents which is not cured within any applicable cure periods and (ii)
the Architect shall also each agree, at the election of Noteholder, to continue
performance of the terms of the Owner-Architect Agreement for Noteholder or
Noteholder’s assigns in the event of any default by Maker under the Loan or Loan
Documents which is not cured within any applicable cure periods.

 

(m)       Maker shall have submitted to Noteholder the Owner-Engineer Agreement.
The Owner-Engineer’s Agreement may be amended from time to time pursuant to
Noteholder’s prior written consent; not to be unreasonably withheld, delayed or
conditioned, provided that any nonmaterial amendments to any Owner-Engineer’s
Agreement shall not require Noteholder’s consent or approval provided that such
non-material amendments (i) are in accordance with the Project Budget, and (ii)
do not involve, when taken together with any other non-material amendments to
the Owner-Engineer Agreement which have not been previously expressly consented
to by Noteholder, more than Twenty-Five Thousand and 00/100 Dollars ($25,000.00)
in the aggregate.

 

(n)       Maker shall have obtained and submitted to Noteholder an agreement and
consent to the assignment of the Owner-Engineer Agreement executed by Engineer
and Maker in form and substance reasonably satisfactory to Noteholder and shall
include, without limitation, (i) Engineer’s consent to Noteholder’s use of the
Plans and Specifications, without cost in excess of the cost contemplated by the
Owner-Engineer Agreement in the event of a default by Maker under any of the
Loan Documents which is not cured within any applicable cure periods and (ii)
the Engineer shall also each agree, at the election of Noteholder, to continue
performance of the terms of the Owner-Engineer Agreement for Noteholder or
Noteholder’s assigns in the event of any default by Maker under the Loan or Loan
Documents which is not cured within any applicable cure periods.

 



 8

 

 

(o)       Maker shall have furnished to Noteholder evidence that builder’s risk,
workmen’s compensation, rent loss (as of the date of Completion) for at least
twelve (12) months, fire, hazard, comprehensive public liability and property
damage insurance have been placed, paid for, and remain in force on the Project
in a sufficient amount to protect Noteholder’s interest, as agreed between
Noteholder and Maker based on such insurance coverages customarily obtained on
similar projects. Maker’s policy of casualty insurance on the Project shall
include comprehensive coverage and builder’s risk coverage (which may be carried
by the Contractor) on a completed value, non-reporting form with permission to
complete and occupy, covering the Project and all personal property of Maker
therein. Coverage contained within the casualty insurance policy or policies
shall be subject to Noteholder’s review and reasonable approval but shall not be
less than that encompassed by “Fire, Extended Coverage and Vandalism and
Malicious Mischief’ perils broadened to include the so-called “All Risk of
Physical Loss Coverage” and a collapse endorsement including “XCU” coverage or
coverage equivalent thereto. All policies shall be issued by a company or
companies licensed in the State of Texas and maintaining an A.M. Best’s Rating
of “A-” or better and an A. M. Best’s financial rating of X or better, and
certificates thereof (certified as true and correct by the issuing agent) shall
be deposited with Noteholder throughout the entire term of the Loan, and shall
be in an amount sufficient to prevent the application of any co-insurance
contribution to any loss. The casualty insurance policy or policies shall in no
event be for an amount less than one hundred percent (100%) of the full
replacement cost of the Improvements without application of any co-insurance
provision. Noteholder shall be named as mortgagee on all casualty insurance
policies by means of a “standard” mortgage clause. The casualty insurance policy
will provide for thirty (30) days written notice to Noteholder prior to
expiration or cancellation shall be deposited with Noteholder. Notwithstanding
anything herein contained to the contrary, in the event of any conflict to the
applicable insurance requirements contained herein, in any of the Security
Instrument or in the Commitment, the provisions of the Security Instrument shall
control.

 

(p)       Maker shall have submitted the Plans and Specifications to Noteholder,
together with written evidence of the approval thereof, if required by the
Franchisor, if required by the Franchise Agreement, and all appropriate
governmental authorities.

 

(q)       The Plans and Specifications, Project Budget and Construction Contract
shall have been delivered by Maker to the Inspecting Engineer who shall review
such Plans and Specifications on behalf of Noteholder, and the Inspecting
Engineer shall have approved the Plans and Specifications and provided his
written certification to Noteholder that the Improvements may be constructed for
construction costs set forth in the Project Budget. Maker shall contract with
Inspecting Engineer to provide the services required under this Agreement by
separate written contract at Maker’s cost.

 

(r)       On the date of the Initial Advance from proceeds of the Initial
Advance, Maker shall have submitted evidence satisfactory to Noteholder that any
and all fees due and owing to any broker (other than Maker or any affiliate of
Maker) involved with obtaining the Loan have been paid in accordance with the
Project Budget.

 

(s)       Maker shall have submitted evidence reasonably satisfactory to
Noteholder that it has obtained site plan approval and foundation approval
including, if applicable, a site development and foundation permit satisfactory
to Noteholder.

 



 9

 

 

(t)       Maker shall have furnished to Noteholder, and Noteholder shall have
reasonably approved a complete cost breakdown for construction of the
Improvements including a “construction trade breakdown,” which shall be prepared
on AIA Form 0702 and G702A in such detail and broken down into such categories
as Noteholder may reasonably require. The construction trade breakdown shall not
exceed, in its total amount, the amount of Loan Proceeds allocated to
construction costs as set forth in the Project Budget. Such breakdown shall be
based on actual contracts obtained to date plus the best estimate of unsigned
contracts. As soon as Maker becomes aware of any state of facts which materially
changes the total of all items or any line item in the Budget, Maker shall
notify Noteholder, in writing, of such facts and the actual or anticipated
change and the reasons therefor which may be amended from time to time with the
prior written consent of Noteholder. Noteholder’ s consent to any such
allocation of contingency items shall not be unreasonably withheld, conditioned
or delayed.

 

(u)       Maker shall have delivered to Noteholder the Cash Disbursement
Projection which may be amended from time to time with notice to Noteholder,,
which consent shall not be unreasonably withheld, conditioned or delayed which
outlines the projected principal amount of the Loan Proceeds outstanding under
the Loan on the first day of each calendar month.

 

(v)       Maker shall have furnished to Noteholder reasonable written evidence
of: (i) satisfactory governmental approvals of the Land for construction of the
Improvements in accordance with the Plans and Specifications without the need
for any special exceptions or approvals by any zoning board or body and that
there are no pending proceedings, either administrative, legislative or
judicial, which would in any manner adversely affect the status of any then
current zoning of the Land; (ii) the future availability of all utilities
including potable water, sanitary and storm sewer, electricity and telephone, in
quantities sufficient for the successful construction, occupancy, and operation
of the Improvements, including if applicable easements and service agreements
therefor; (iii) the future availability of parking spaces in no event less than
the number required by applicable law; and (iv) the availability of all permits,
licenses or approvals necessary in connection with commencement and completion
of construction of the Improvements (or, if not yet issued, the same shall be
furnished prior to commencement of construction of the Improvements).

 

(w)       Maker shall have funded Maker’s Equity.

 

(x)       Borrower shall have submitted to Lender an acceptable performance bond
bonding the construction of the Improvements in accordance with the Plans and
Specifications and an acceptable payment bond guaranteeing payment to the
Contractor and subcontractor pursuant to the Construction Contract.

 

Section 3.3    Not less than ten (10) days prior to each advance subsequent to
the Initial Advance of Loan Proceeds hereunder, in the reasonable discretion of
Noteholder, and in addition to the conditions of Section 3.2 above, all of which
shall then have been finally satisfied, the following conditions shall have been
satisfied, at no cost to Noteholder:

 

(a)       No Event of Default shall exist hereunder.

 



 10

 

 

(b)       Construction of the Improvements to such date shall have been in
accordance with the provisions of Article II hereof, as certified in writing by
the Inspecting Engineer, but subject at Noteholder’s option, with respect to
each Advance, to verification by the Inspecting Engineer confirming that: (i)
the status of construction is progressing satisfactorily and in accordance with
the Franchise Agreement’s requirements, (ii) the amount requested, plus amounts
previously disbursed and not yet repaid, do not exceed the percentage of the
Project completed as of the requisition date, and (iii) the undisbursed portion
of the Loan together with any other amounts previously deposited with Noteholder
and Maker’s Equity is sufficient to complete the Improvements in accordance with
the Plans and Specifications except as otherwise provided in Section 3.7(a).

 

(c)       Maker shall have furnished to Noteholder and to the Title Company from
the Contractor and all subcontractors under contracts for Twenty-Five Thousand
and 00/100 Dollars ($25,000.00) or more dealing directly with Contractor or
Maker, copies of all invoices and change orders, sworn statements of payment to
date and waivers or release of mechanics’ liens, in form satisfactory to
Noteholder and the Title Company, covering all work done and materials furnished
to the previous application for payment in connection with the construction of
the Improvements.

 

(d)       Noteholder shall have received written notice, in the form of an
endorsement to Noteholder’s title insurance policy, of title continuation from
the Title Company indicating that since the preceding advance there has been no
change, except as herein or otherwise permitted by Noteholder, in the state of
title to the Project (including, without limitation, a change in the ownership
of legal or equitable title or the filing of any mechanics’ or materialmen’s or
other liens) other than as herein required (or as is hereinafter required by
Noteholder in its reasonable determination as reasonably necessary for the
construction of the Improvements) and that there are no survey exceptions or
other exceptions to title not theretofore expressly approved by Noteholder in
writing. Preliminary verbal notice to Noteholder from the Title Company, to
expedite disbursements, may be affected by telephone call, at Noteholder’s
option.

 

(e)       All inspections of the Improvements then required to be made by or on
behalf of any public authorities shall have been made, the work shall have been
approved (or will be approved based upon minor corrective work, and Maker
provides Noteholder with reasonably satisfactory evidence that such corrective
work will be completed in a timely manner) and satisfactory evidence thereof
submitted to Noteholder.

 

(f)       All permits, licenses, clearances, consents, bonds (if any) and
approvals, and any waivers, terminations or modifications to recorded documents,
as are necessary to commence and continue construction of the Improvements as of
the time in question shall have been or continue to be duly issued and
outstanding and no notice of violation or stop work order shall have been issued
against the construction of the Improvements or any portion thereof.

 

(g)       Maker determines, in its reasonable judgment that all material
portions of the work completed at the time of the application for an Advance
shall have been performed in accordance with the Plans and Specifications and
the Franchise Agreement and no uncured default by Maker exists under the
Franchise Agreement.

 



 11

 

 

(h)       Any outstanding, due, unpaid taxes, assessments or other governmental
or municipal charges, assessments or impositions shall have been paid by Maker
prior to delinquency (unless being contested in accordance with Section 11.8
below).

 

(i)       No proceeding shall have been commenced by an authority having the
power of eminent domain to condemn any part of the Land which Noteholder, in its
reasonable discretion, deems substantial and would have a material adverse
effect on Maker’s ability to construct the Improvements or comply with the
Franchise Agreement.

 

(j)       If, at the time of such request for an Advance, the foundations of the
Improvements have been completed and Maker has not already delivered to
Noteholder a survey showing the location of the foundation(s), Maker shall
deliver to Noteholder a foundation survey of the location of the Improvements
upon the Land showing no state of facts reasonably objectionable to Noteholder.
Maker shall have submitted to Noteholder upon completion, a report from the
applicable engineer that the earthwork, engineered fill and foundation
substantially are in accordance with the Plans and Specifications approved by
Noteholder.

 

(k)       Intentionally Deleted.

 

(1)       Noteholder may, in its sole and absolute discretion, require that it
be provided with an updated Closing Certification by Maker and/or a Closing
Certification by Guarantor and such additional evidence as Noteholder may
reasonably require that: (i) the matters set forth in the original Maker’s
Closing Certificate and/or Guarantor’s Closing Certificate, as applicable are
true and accurate in all material respects or if not, the reasons why; and (ii)
there has been no change that has not been previously approved, if required, by
Noteholder in any line item of the Project Budget.

 

(m)       Maker shall have submitted evidence satisfactory to Noteholder that
all necessary approvals have been obtained with respect to the design and use of
the Project from all parties required to provide such consents as may be
required for the then current state of construction as may be reflected in any
restrictions or encumbrances recorded in the office of the governing entity in
which the Land is located.

 

(n)       Maker shall have submitted to Noteholder a complete listing, on AIA
Document G805, of all contracts then in effect relating to the construction of
the Project. Such listing of contractors shall be updated by Maker and promptly
delivered to Noteholder as additional contracts are let.

 

(o)       During, construction of all earthwork, engineered fill and foundation
work and until all such work is complete as verified by a compliance report as
required in this subsection, Maker shall have furnished to Noteholder with
periodic compliance reports not less than monthly in a form and substance
reasonably satisfactory to Noteholder from a qualified architect or engineer
reasonably satisfactory to Noteholder verifying that such earthwork, engineered
fill and foundation work constructed through the date of such report has been
constructed in accordance with Plans and Specifications.

 

(p)       Maker otherwise shall have complied with all other terms and
conditions of this Agreement applicable to the Initial Advance.

 



 12

 

 

Section 3.4       Notwithstanding anything to the contrary contained herein, the
disbursements of Loan Proceeds, including the Initial Advance to the extent
applicable, shall be subject to the following:

 

(a)       All disbursements of Loan Proceeds for labor, materials and other so
called hard
construction costs in the Project Budget and all other disbursements are subject
to a holdback of Retainage of ten percent (10%) of the amount of each requested
disbursement of Loan Proceeds. The Retainage shall be disbursed by Noteholder to
Maker, for payment to the Contractor, upon satisfaction of the conditions
contained in Section 3.4(b) below.

 

(b)       The final advance of all remaining Retainage which has not theretofore
been disbursed by Noteholder shall be disbursed by Noteholder to Maker
thirty-five (35) days after all of the following conditions, in addition to the
conditions of Section 3.3, have been satisfied, at no cost to Noteholder;

 

(i)       at least fifteen (15) days prior to the date for which such final
disbursement is requested, the Inspecting Engineer, or such other person as
Noteholder may approve, has certified to Noteholder on standard AIA forms that
the Improvements have been substantially completed, subject to minor punch list
items reasonably acceptable to Noteholder, in accordance with the Plans and
Specifications and a set of As-Built Plans and Specifications has been submitted
to Noteholder certified as such by the Architect or Inspecting Engineer;

 

(ii)      at least fifteen (15) days prior to the date for which such final
disbursement is requested, all material conditions of the Construction Contract
and Architectural Contract have been fully satisfied other than final payment;

 

(iii)     at least fifteen (15) days prior to the date for which such final
disbursement is requested, the Architect has certified to Noteholder on standard
AIA forms that the Improvements have been substantially completed;

 

(iv)    at least fifteen (15) days prior to the date for which such final
disbursement is requested, Noteholder has received evidence reasonably
satisfactory to it that all work requiring inspection by governmental or
regulatory authorities having or claiming jurisdiction has been duly inspected
and approved by such authorities as applicable, including, but not limited to,
if required, the approval of an As-Built Site Plan from the appropriate public
authority;

 

(v)     at least fifteen (15) days prior to the date for which such final
disbursement is requested, receipt and approval by Noteholder of final
certificates of occupancy, if applicable, and, if applicable, other certificates
from appropriate governmental authorities evidencing compliance with all zoning,
building, or other government codes and regulations and all other operating, use
and occupancy permits, licenses or certificates, have been obtained to permit
the full and complete utilization of the Project;

 

(vi)    at least fifteen (15) days prior to the date for which such final
disbursement is requested, receipt and approval of Completion Reports and
Certifications executed by Architect and Contractor in a form and substance
reasonably acceptable to Noteholder certifying that all Improvements have been
substantially completed, subject to minor punch list items reasonably acceptable
to Noteholder, in accordance with Plans and Specifications, the requirements of
all applicable zoning, building, and other governmental codes and regulations
and The Americans With Disabilities Act;

 



 13

 

 

(vii)   at least thirty (30) days prior to the date for which such final
disbursement is requested, receipt and approval of a satisfactory updated
as-built survey of current date for the Project prepared by a licensed surveyor
containing a full legal metes and bounds description showing lot, lot lines,
building, street lines, driveways, flood plain information, locations of all
plottable easements and other matters of record and the location of all
Improvements in place and the total square footage of both the Land and the
Improvements thereon, all access thereto from public roads, with the dimensions
thereof, all of which must be identified by indicating thereon book and page
number of the recording thereof and certified as true and correct by the
surveyor (having affixed thereto his seal and registered number) to Noteholder
and the Title Company, including, without limitation, certification of the land
area, the non-existence of any encroachments, the date of the survey and
identification of adjacent and contiguous streets in form and substance
reasonably satisfactory to Noteholder;

 

(viii)  no Event of Default exists under any of the Loan Documents;

 

(ix)     any and all other requirements and conditions required to be met as of
the date of the final Advances of the Loan Proceeds, as set forth herein and in
the other Loan Documents, have been satisfied;

 

(x)      at least fifteen (15) days prior to the date for which such final
disbursement is requested, receipt and approval of an endorsement to Noteholder’
s loan title insurance policy from the Title Company increasing the coverage
thereof to the disbursed amount of Note insuring the first lien priority of the
lien of the Security Instrument securing such amount without exception for
payments of mechanic’s and materialmen’s liens or pending disbursements or
completion of the Improvements, and otherwise in a form and substance reasonably
satisfactory to Noteholder;

 

(xi)     at least fifteen (15) days prior to the date for which such final
disbursement is requested, receipt of photographs of the completed Improvements
by Noteholder;

 

(xii)   at least fifteen (15) days prior to the date for which such final
disbursement is requested, receipt of policies of fire, extended coverage,
liability, vandalism, malicious mischief, rental and rental value insurance and
such other insurance as required under the Security Instrument to insure the
completed Improvements;

 

(xiii)  at least fifteen (15) days prior to the date for which such final
disbursement is requested, Noteholder or Noteholder’ s representative shall have
inspected the Improvements and determined that the Improvements have been
properly completed in accordance with this Agreement;

 



 14

 

 

(xiv)  at least fifteen (15) days prior to the date for which such final
disbursement is requested, Maker shall deliver an updated appraisal or letter
update from the initial appraiser. In the event an escrow is established pending
completion of any part of the improvements, the appraiser shall, upon full
completion of the Improvements, submit a report addressed to Noteholder
indicating his current opinion of the subject property value. The form of such
updated appraisal letter or report, apart from the amount of the appraised value
therein, must be reasonably satisfactory to Noteholder;

 

(xv)   at least fifteen (15) days prior to the date for which such final
disbursement is requested, receipt and approval of an updated environmental
report updating the Environmental Reports (as defined in the Environmental
Indemnity) and certifying no new additional environmental matters and otherwise
in a form and substance satisfactory to Noteholder;

 

(xvi)  at least thirty (30) days prior to the date for which such final
disbursement is requested, copies of all warranties and maintenance agreements
with respect to the completed Improvements; and

 

(xvii) a report, conducted in accordance with ASTM E 2018-08, Standard Guide for
Property Condition Assessment, from a professional engineer reasonably approved
by Lender, stating that in all material respects the property and improvements
continue unimpaired, not reduced, undamaged, and free from all settling or other
structural defects and that the property is in compliance with the Americans
with Disabilities Act in all material respects; and

 

(xviii) Maker shall have submitted a statements from the Architect and
Contractor in form and substance reasonably satisfactory to Noteholder
acknowledging the portion of his or her fees that have accrued as of the date
thereof which are then due and payable. The Architect’s statement shall include,
without limitation, a certification: (i) that construction of the Improvements
is in accordance with the Plans and Specifications, complies in all material
respects with applicable building, zoning, subdivision, ecological and
environmental laws, ordinances, regulations and other applicable requirements
imposed by all governmental authorities having jurisdiction over the Project;
(ii) upon completion of the Improvements, the gross square footage and leasable
square footage of the Improvements; and (iii) that construction of the
Improvements in accordance with the Plans and Specifications shall comply in all
material respects with all applicable federal, state and local laws affecting
(A) the discharge of chemical wastes into sewage systems, (B) discharge of air
pollutants, (C) solid waste disposal and (D) underground storage tanks, and any
other codes or regulations affecting the construction and/or proposed use of the
Improvements.

 

Upon Maker’s request, Noteholder shall give written confirmation to Maker when
Completion has occurred.

 

Section 3.5      Noteholder shall be entitled to advance or to deduct from any
advance requested by Maker, if not previously paid when due and, with respect to
all of the following, after any applicable notice and cure periods,: interest
due on the Note, such amounts as may be necessary to pay any encumbrances,
taxes, easements, or any other charges or liens upon the Land and/or
Improvements, (subject to the right to insure or bond over any of the preceding
and to contest any of the preceding in accordance with Section 11.8 herein)
whether existing before or accruing after the date of this Agreement; any
premium on any insurance policy affecting the Land or the Improvements; any
fees, costs and/or expenses due to Noteholder or Noteholder’s counsel from Maker
provided in connection with the Loan Maker has been provided with a description
of such costs in reasonable detail and fails to pay same within twenty (20) days
thereof; and all due and overdue interest on the Loan. Such Advances and/or
deductions shall be for the account of Maker as if said Advances and/or
deductions were made upon the requisition of Maker.

 



 15

 

 

Section 3.6      Any and all inspections, reviews and approvals of the work made
by Noteholder or its agents, employees and/or representatives or the Inspecting
Engineer shall be solely for Noteholder’ s own information and shall not be
deemed to have been made for or on account of Maker or any other party; and
Maker hereby specifically relieves Noteholder, its agents, employees and
representatives and the Inspecting Engineer of any and all liability or
responsibility relating in any way whatsoever to (a) the construction of the
Improvements, including, but not limited to, the work thereon, the material or
labor supplied in connection therewith, and (b) any errors, inconsistencies or
other defects in the approved Plans and Specifications or the Franchise
Agreement. Noteholder shall have the right to withhold Advances on the basis of
unsatisfactory inspection results as determined by Noteholder in its reasonable
discretion, but such withholding shall only be in an amount of the portion of
the advance for which there is a claim of unsatisfactory inspection results.

 

Section 3.7      Notwithstanding anything to the contrary contained herein,
Noteholder shall not make any disbursement if, in Noteholder’ s opinion, or in
the opinion of the Inspecting Engineer:

 

(a)       the undisbursed portion of the Loan Proceeds remaining after such
disbursements together with any other amount previously deposited with
Noteholder would be insufficient to complete construction of the Improvements
and any other related construction and development described or referred to on
the Project Budget. In such event, Noteholder shall not make any further
Advances until Maker has provided funds or evidence of the availability of funds
sufficient to complete the construction of the Improvements; and

 

(b)       any portion of the work that is the subject of the advance at the time
of the application for an advance has not been performed in a good and
workmanlike manner, but such withholding shall only be in an amount of the
portion of the advance for which there is a claim of unsatisfactory inspection
results and all materials and fixtures usually furnished and installed at that
stage of construction have not been furnished and installed, or any uncured
monetary or non-monetary default remains under any of the Loan Documents.

 

Section 3.8      If, during the progress of the work, Maker neglects or refuses
to employ adequate watchman service for the protection of the Project, and such
service is necessary, in Noteholder’s reasonable judgment, Noteholder may, after
any notice and opportunity to cure to Maker as Noteholder determines as
reasonable under the circumstances, employ or engage such service. Any amounts
thus expended shall be deemed to be Advances to Maker.

 

 16

 

 

Section 3.9      Whenever so requested by Noteholder, Maker will promptly
furnish Noteholder written evidence satisfactory to Noteholder that all monies
theretofore advanced by Noteholder under the Loan have actually been applied in
payment of the cost of construction of the Improvements and in payment of the
other items of costs for which such funds were advanced by Noteholder, and until
such evidence is produced, at the option of Noteholder, no future or additional
payments or Advances of Loan Proceeds need be made hereunder. Maker shall
segregate all of its records relating to the Loan and construction of the
Improvements and shall make those records available to Noteholder for inspection
upon Noteholder’s request during usual business hours.

 

Section 3.10      Noteholder shall not be responsible, liable or obligated to
any contractors, subcontractors, suppliers, materialmen, laborers, architects,
engineers, or to any other parties, for services or work performed, or for goods
delivered by them or any of them, for the Project or employed directly or
indirectly in the construction of the Improvements, or for any debts or claims
whatsoever accruing in favor of any such parties and against Maker or others. It
is distinctly understood and expressly agreed that Maker is not and shall not be
an agent of Noteholder for any purpose whatsoever. Without limiting the
generality of the foregoing, advances made, at Noteholder’s option, directly to
the Contractor or to any other contractor, subcontractor or supplier of labor
and/or materials, or to any other party, shall not be deemed a recognition by
Noteholder of any third party beneficiary status of any such person or entity.

 

ARTICLE IV.

DEFAULT BY MAKER

 

Section 4.1      The occurrence of any of the following events shall, at
Noteholder’s option, after the expiration of any applicable notice, cure and/or
grace period, constitute an Event of Default hereunder: (a) if Maker shall be in
default (i) in payment of any amounts due to Noteholder beyond any applicable
notice and cure periods provided in the Security Instrument (respectively), or
(ii) in the performance of any of its undertakings hereunder, or the breach of
any representation, that continues for thirty (30) days (or such longer number
of days, up to a maximum of ninety (90) days in the aggregate, as are reasonably
necessary to cure such default, provided that Maker promptly commences and
continuously and diligently pursues such cure) after written notice of such
default to Maker, or under the Security Instrument or any of the other Loan
Documents beyond the applicable notice and cure periods provided in the Security
Instrument or applicable Loan Document; (b) if Maker or any Guarantor shall
become insolvent or be adjudicated bankrupt or shall make an assignment for the
benefit of creditors or file or have filed against it a petition for bankruptcy
or reorganization or arrangement (provided, however, that in the case of any
such involuntary petition, such petition is not discharged or dismissed,
vacated, set aside or stayed within ninety (90) days of its filing); (c) if a
receiver, conservator, or trustee shall be appointed for Maker or Guarantor, or
any substantial portion of their property; (d) if there shall occur a
termination of existence or dissolution of Maker or sale out of the ordinary
course of business by Maker of all or a substantial part of its assets other
than permitted in the Security Instrument; (e) if any representation, warranty
or statement heretofore or hereafter made by or on behalf of Maker and contained
in any Loan Document is false or misleading in any material respect; (f) if
construction of the Improvements shall be abandoned as determined by Noteholder
in its reasonable judgment, or at any time construction of the Improvements
shall cease or be suspended for more than thirty (30) consecutive business days,
except for Force Majeure; (g) if Completion of the Project has not occurred on
or before the Completion Deadline, plus any additional time due to Force Majeure
or to satisfy the requirements of Section 3.4(b), but not later than twenty-four
(24) months after the date hereof, or any earlier applicable Franchise
Construction and Delivery Deadlines, as the same may be extended; (h) if Maker
neglects, fails or refuses to keep in full force and effect any material permit,
approval or license issued with respect to the construction of the Improvements,
unless such permit approval or license is not necessary for the construction of
the Improvements, or if any such permit, approval or license shall be revoked or
suspended, or if any stop work order is issued against construction of the
Improvements or any material aspect thereof, and such suspension, revocation or
order is not rescinded by the governmental agency having authority within ninety
(90) days of the date issued; (i) if there should occur an event of default
which continues beyond any applicable notice and cure period by Maker under the
Owner-Architect Agreement or the Construction Contract and Maker is not
diligently contesting same; (j) Maker shall have failed to have satisfied all of
the conditions precedent for the next advance of Loan Proceeds within ninety
(90) days after the date of the last advance of Loan Proceeds except to the
extent due to Force Majeure; or (k) if the Franchise Agreement is terminated for
any reason. The occurrence of an Event of Default hereunder shall automatically
be deemed to be a default under the Note, Security Instrument, and each and
every one of the other Loan Documents, without any additional notice or grace
period being given to Maker.

 



 17

 

 

Section 4.2      If any such default is not completely cured within the
applicable grace period, if any, set forth in this Article IV, time being of the
essence in this Agreement, and is continuing the Noteholder, at its option, may
exercise any or all of the following remedies:

 

(a)       withhold disbursement of all or any part of the Loan Proceeds;

 

(b)       terminate its obligation to make any further disbursements of the Loan
Proceeds, except such as it may elect to make under Article V below;

 

(c)       declare the entire indebtedness of Maker to Noteholder hereunder and
under the other Loan Documents, together with interest thereon at the then
applicable rate and all other fees and charges due thereunder, to be immediately
due and payable, without further notice;

 

(d)       exercise any and all rights and remedies in respect of a default by
Maker that are provided for herein or in the Note, or in the Security
Instrument, or in the Guaranty or in any of the other Loan Documents, or as
provided by law or at equity, including appointment of a receiver. It is
expressly understood and agreed that Noteholder may exercise its rights under
the Security Instrument, or under any other security document providing security
for the Loan without exercising its rights or affecting the security afforded by
any other security document, and it is further understood and agreed that
Noteholder may proceed against all or any portion or portions of the collateral
security for the Loan in such order, and at such time, as Noteholder, in its
sole and absolute discretion, sees fit; and Maker hereby expressly waives any
rights under the doctrine of marshaling of assets; and/or

 

(e)       with or without entry upon the Project, in the name and on behalf of
Maker, as Maker’s agent, cause construction of the Improvements to be completed,
and Noteholder for such purposes may use all available materials and equipment
on the Land, all contracts, licenses, arrangements and agreements assigned to
it, and may purchase all other necessary materials and employ contractors and
other employees. All sums expended by Noteholder for such purpose shall
constitute disbursements pursuant hereto for Maker’s account and shall be
secured by the Security Instrument and other Loan Documents and shall forthwith
be due and payable by Maker to Noteholder with interest thereon at seventeen
percent (17%) per annum not to exceed the Maximum Nonusurious Rate (as defined
below). The authority conferred hereby upon Noteholder shall be deemed to create
a power coupled with an interest and shall be irrevocable.

 



 18

 

 

ARTICLE V.

MECHANIC’S LIENS

 

Section 5.1      Maker shall keep title to the Project free and clear of any
encumbrance not set forth on the attached Exhibit F or specifically approved in
writing by Noteholder, which approval shall not be unreasonably, withheld,
conditioned or delayed.

 

Section 5.2      In the event any mechanic’s lien or other lien encumbrance
shall be filed or attach against the Land or the Improvements thereon without
the prior written consent of Noteholder in each instance, Maker covenants and
agrees that, within thirty (30) days after Maker receives notice of the filing
of such lien, Maker will discharge the same by payment or filing bond or
otherwise as permitted by law; and if Maker fails to do so, Noteholder may, at
its option, subject to Maker’s right to contest as provided in Section 11.8
below, in addition to, and not in limitation of, all other rights and remedies
of Noteholder in an Event of Default by Maker, and without regard to the
priority of said mechanic’s lien or other lien or encumbrance, pay the same, and
all amounts expended by Noteholder for such purpose shall constitute Advances to
Maker and shall be secured by the Security Instrument and the other Loan
Documents, and be due and payable forthwith by Maker to Noteholder with interest
thereon at a rate per annum thereon at seventeen percent (17%), but not to
exceed the Maximum Nonusurious Rate, if applicable.

 

ARTICLE VI.

RIGHT OF ENTRY AND ACCESS TO BOOKS, RECORDS AND PLANS

 

Section 6.1      Noteholder shall at all reasonable times during normal business
hours and upon at least one (1) business day’s prior notice have the right of
entry and free access to the Project subject to the rights of tenants for the
purpose of inspecting the same, and also to inspect all drawings, plans, books,
records and contracts maintained or otherwise available to Maker relating to the
Project.

 

Section 6.2      Maker shall maintain at the Project a copy of all sealed
drawings, specifications, approved shop drawings, change orders and other
modifications, together with all written or graphic interpretations and
clarifications thereto in good order and marked to include all changes made
during construction of the Improvements. These documents shall be available to
the Noteholder at all reasonable times.

 



 19

 

 

ARTICLE VII.

PAYMENT OF LOAN COSTS

 

Section 7.1      Maker shall pay all fees and charges reasonably incurred by
Noteholder in connection with the closing of the Loan and the making of all
Advances hereunder, and in connection with any enforcement by Noteholder of this
Agreement and all of the other Loan Documents, including, without limitation,
the following:

 

(a)       All recording fees, title insurance premiums, title company charges,
title examination charges, escrow charges, surveyor’s charges, appraisal fees,
credit report fees; and

 

(b)       All reasonable costs of the Loan closing and all other costs in
connection with this Agreement including, without limitation, Maker’s and
Noteholder’s reasonable attorneys’ fees and expenses, Inspecting Engineer’s fees
and expenses and all other charges and costs.

 

ARTICLE VIII.
ASSIGNMENT

 

Section 8.1      Maker may not, without the prior written consent of Noteholder,
assign or otherwise transfer this Agreement, the Loan or any of Maker’s rights
in and to the Loan Commitment or the Loan, except that Maker may pay or
otherwise transfer any Loan Proceeds to Contractor or any other third party in
connection with the construction of the Improvements.

 

Section 8.2      Noteholder, without any notices whatsoever to anyone, may sell,
assign or otherwise transfer all or any part of the Loan, but Noteholder may
elect to remain the servicing agent for the Loan. If Noteholder is no longer the
servicing agent for the Loan, Noteholder shall promptly notify Maker of the
identity and address of its successor. In addition to its rights to sell, assign
or otherwise transfer Noteholder shall have the right to enter into a
participation agreement with any lending institution with respect to the Note.

 

Section 8.3      All covenants and undertakings herein of Maker and Noteholder
shall be binding upon Maker and Noteholder and their successors and assigns, and
shall inure to the benefit of the successors and assigns of Maker and
Noteholder, and any and all participants in the Loan.

 

ARTICLE IX.
NOTICES

 

All notices and communications which are required or are permitted hereunder
shall be in writing and shall be either hand delivered, or by national,
overnight receipted courier service (such as Federal Express or UPS) with
delivery charges prepaid by sender, or mailed by certified U.S. mail, return
receipt requested, postage prepaid, or in any other manner as herein provided,
and addressed to the parties as follows:

 

Noteholder:

 

 

 

 

Maker:

 

American National Insurance Company 

Attn: Mortgage and Real Estate Investment Department

2525 South Shore Blvd., Suite 207 

League City, Texas, 77573 

 

RI II MC-HOU, LLC

6363 Woodway, Suite 110

Houston, Texas 77057

Attn: Brett C. Moody 

 



 20

 



 

or to such other address as either party shall designate by written notice to
the other in the manner provided herein. All such notices shall be effective and
be deemed given and received on the earlier of actual receipt, the third
business day after being deposited in the U.S. Mail as aforesaid or the next
business day after deposit in such overnight receipted courier service as
aforesaid or via facsimile transmission as described above.

 

ARTICLE X.

COMMITMENT SUPERSEDED

 

All of the terms, conditions, and provisions of the Commitment are hereby
superseded and all terms, conditions and provisions of this Agreement and all of
the other Loan Documents, shall control.

 

ARTICLE XI. 

MISCELLANEOUS

 

Section 11.1      Noteholder has not engaged any broker in connection with the
Loan. Noteholder shall not be required to pay any brokerage fee or Commission
arising out of the issuance of the Commitment, the making of the Loan or the
Franchise Agreement and MAKER HEREBY INDEMNIFIES AND AGREES TO HOLD NOTEHOLDER
HARMLESS against any and all expenses (including reasonable attorney’s fees),
liabilities and losses arising from any such claims.

 

Section 11.2      Noteholder shall not be responsible, liable or obligated to
any contractors, subcontractors, suppliers, materialmen, laborers, architects,
engineers, or to any other parties, for services or work performed, or for goods
delivered by them or any of them, for the Project or employed directly or
indirectly in the construction of the Improvements, or for any debts or claims
whatsoever accruing in favor of any such parties and against Maker or others. It
is distinctly understood and expressly agreed that Maker is not and shall not be
an agent of Noteholder for any purpose whatsoever. Without limiting the
generality of the foregoing, Advances made, at Noteholder’ s option, directly to
the Contractor or to any other contractor, subcontractor or supplier of labor
and/or materials, or to any other party, shall not be deemed a recognition by
Noteholder of any third party beneficiary status of any such person or entity.

 

Section 11.3      Neither the failure nor the delay of either party to exercise
any right, option, power or privilege under this Agreement nor any advance
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, option, power or privilege by either party operate
as a waiver of any such right, option, power or privilege.

 

Section 11.4      All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders. The
singular shall include the plural unless the context of the Loan Agreement shall
specifically provide to the contrary.

 

Section 11.5      Time shall be of the essence of this Agreement.

 

Section 11.6      The provisions of this Agreement cannot be waived or modified
or amended unless such waiver or modification or amendment is in writing and
signed by Noteholder and Maker. Once an agreement, contract, appraisal, budget,
plat, plan, specification, survey, document or other matter has been approved or
accepted by Noteholder unless otherwise provided herein to the contrary, there
shall be no subsequent change, amendment or modification (other than merely
ministerial changes) thereto without the prior written approval of Noteholder
not to be unreasonably delayed, conditioned or denied. Maker and Noteholder
agree that any non-material amendments to any of the contracts or agreements
referred to above shall not require Noteholder’s consent or approval provided
that such non-material amendments (a) are in accordance with the Project Budget,
and (b) do not involve, when taken together with any other non-material
amendments to the contract in question which have not been previously expressly
consented to by Noteholder, more than Twenty-Five Thousand and 00/100 Dollars
($25,000.00) in the aggregate.

 



 21

 

 

Section 11.7 After the execution of this Agreement, any and all publicity
releases to newspapers of general or limited circulation or trade publications
announcing any of the financing by Noteholder described herein shall be issued
by, or subject to the prior approval of, Noteholder. Maker agrees to erect,
within 60 days after the date of this Agreement, at Maker’s expense, a sign on
the Land to advertise the fact that Noteholder is providing the financing for
the project and to maintain such sign until the construction of the Improvements
described in the Plans and Specifications and the Construction Contract has been
substantially completed. The sign may also include the names of other parties
involved in the project, such as Maker, Architect, Contractor, project engineers
and subcontractors. Any such sign shall comply with any applicable sign
ordinance.

 

Section 11.8   Maker may in good faith contest, by proper legal proceedings, the
validity or amount of any tax, assessment, charge or levy which Maker has agreed
to pay pursuant to the provisions of this Agreement, or any third party liens or
claims upon the Mortgaged Property or compliance with any laws, orders, rules or
regulations and may delay payment, performance or discharge thereof during the
period in which the same is being contested; provided, however, that if payment,
performance or discharge is delayed: (a) such proceedings must suspend the
collection thereof from Maker, the Noteholder, or either of them, and the
Mortgaged Property; (b) in any such event Maker shall deposit with the
Noteholder, or court, as applicable, as secbrity for the payment or discharge of
such contested item, an amount equal thereto plus interest, penalties, and costs
reasonably estimated in connection therewith or provide a bond reasonably
satisfactory to Noteholder in said amount; (c) such contested item and all costs
and penalties, if any, shall have been paid at least thirty (30) days before the
date on which the Mortgaged Property, or any portion thereof, may be sold in
order to satisfy any such contested items; and (d) in the case of any matter
described above for which criminal or civil liability might accrue to Maker or
the Noteholder, neither Maker nor Noteholder, nor any of them, would be in any
danger of any criminal or civil liability for failure to comply therewith.

 

Section 11.9   The headings used herein are inserted only for convenience of
reference and in no way define, limit or describe the scope or intent of this
Agreement or of any particular paragraph or section hereto.

 

Section 11.10   This Agreement and the rights and indebtedness hereby secured
shall be construed and enforced according to, and governed by, the laws of the
State of Texas except to the extent preempted by Federal law, without regard to
any conflicts of law provisions.

 



 22

 

 

Section 11.11   If any clause or provision herein contained operates or would
prospectively operate to invalidate this Agreement in whole or in part, then
such clause or provision only shall be held for naught, as though not herein
contained, and the remainder of this Agreement shall remain operative and in
full force and effect.

 

Section 11.12   This Agreement and all of the other Loan Documents were created
by the joint efforts of Maker and Noteholder and their respective legal counsel.
As both Noteholder and Maker and their respective counsel have participated in
the creation of this Agreement and the other Loan Documents, it is represented
and agreed by both Noteholder and Maker that any rule of law requiring the
interpretation of a contract against the party who drafted it is not to be, and
cannot be, applied to this Agreement or to any of the other Loan Documents.

 

Section 11.13  Except as otherwise expressly provided in any of the Loan
Documents, Noteholder shall not be liable to (a) Maker except as a result of
breach of contract, fraud, gross negligence or willful misconduct or bad faith,
or (b) any other party, in any event, for any act or omission by Noteholder
pursuant to the provisions of this Agreement, the Commitment, the Franchise
Agreement or any Loan Document (except as a result of fraud, gross negligence or
willful misconduct) or as a result of its actions or inactions, or in reliance
on any certificate or document, or in reliance on any certificate or other paper
believed by the Noteholder to be genuine, or in reliance on an opinion of
counsel of Noteholder’ s selection. By accepting or approving anything required
to be observed, performed or fulfilled by Maker or to be given to Noteholder
pursuant to the terms of the Commitment, including without limitation, any
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, receipt, appraisal, insurance policy or plans or
specifications, the Noteholder shall not be deemed to have warranted or
represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance or
approval thereof shall not be or constitute any warranty or representation to
any party with respect thereto by Noteholder. Nothing contained in the
Commitment, this Agreement or the Loan Documents shall be construed in a manner
to create any relationship of Maker and Noteholder except for that of lender and
borrower, and Maker and the Noteholder shall not be considered partners or
co-venturers for any purpose.

 

Section 11.14   Noteholder shall have the rights and remedies granted in the
Loan Documents available at law or in equity. These rights or remedies shall be
cumulative and not exclusive and may be pursued separately, successively,
concurrently against Maker, any guarantor and any Mortgaged Property covered
thereby, at the sole discretion of Noteholder. Any exercise or failure to
exercise any right or remedy shall not constitute a waiver, release thereof or
of any right or remedy and the same shall be non-exclusive.

 

Section 11.15   In no event shall Noteholder’s rights and interests under the
Loan Documents be construed to give Noteholder the right to control, or be
deemed to indicate that Noteholder is in control of, the business, management or
properties of Maker or has power over the daily management functions and
operating decisions made by Maker.

  



 23

 

 

Section 11.16   Notwithstanding any provision in this Agreement to the contrary,
it is expressly provided that in no case or event should the aggregate amounts,
which by applicable law are deemed to be interest with respect to this
Agreement, the Note or any document securing, evidencing or relating to the Note
ever exceed the “Maximum Nonusurious Rate” (as defined in the Note). In this
connection, it is expressly stipulated and agreed that it is the intention of
Noteholder and Maker to contract in strict compliance with applicable usury laws
of the State of Texas and/or of the United States (whichever permits the higher
rate of interest) from time to time in effect. Nothing in this Agreement, the
Note or any document securing, evidencing or relating to the Note shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the Maximum Nonusurious
Rate. If under any circumstances the aggregate amounts contracted for, charged
or paid with respect to the Note which by applicable law are deemed to be
interest, would produce an interest rate greater than the Maximum Nonusurious
Rate, Maker and any other person obligated to pay the Note, stipulates that the
amounts will be deemed to have been paid, charged or contracted for as a result
of an error on the part of Maker, any other person obligated for the payment of
the Note and the Noteholder and upon discovery of the error or upon notice
thereof from Maker or the party making such payment, the Noteholder or the party
receiving such excess payment shall, at its option, refund the amount of such
excess payment or credit the excess payment against any other amount due under
the Note. In addition, all sums paid or agreed to be paid to the holder of the
Note for the use, forbearance or detention of monies shall be, to the extent
permitted by applicable law, amortized, prorated, allocated and spread through
the term of the Note. At all times, if any, as Title Four of the Texas Finance
Code or other applicable law shall establish the Maximum Nonusurious Rate, the
Maximum Nonusurious Rate shall be the “weekly ceiling” (as defined in Title Four
of the Texas Finance Code or such other applicable law) from time to time in
effect; but the Noteholder may from time to time, as to current or future
balances, implement any other ceiling under such Title or revise the index,
formula or the provisions of law used to compute the Maximum Nonusurious Rate by
notice to Maker, if and to the extent permitted by, in the manner in, such Title
or other applicable law.

 

Section 11.17    PURSUANT TO THE COLLATERAL PROTECTION INSURANCE NOTICE
PROVISIONS OF TEXAS FINANCE CODE, SECTION 307.052, and without limiting any of
Maker’s obligations in Section 3.2, or elsewhere in this Agreement:

 

(a)       MAKER IS REQUIRED UNDER THIS AGREEMENT:

 

(i)       TO KEEP THE MORTGAGED PROPERTY INSURED AGAINST DAMAGE IN THE AMOUNTS
SPECIFIED BY NOTEHOLDER IN SECTION 3.2 HEREOF;

 

(ii)       TO PURCHASE THE INSURANCE FROM AN INSURER THAT IS FULLY LICENSED AND
AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS; AND

 

(iii)       TO NAME NOTEHOLDER AS THE PERSON TO BE PAID UNDER THE POLICY IN THE
EVENT OF A LOSS;

 

(b)    MAKER SHALL, IF REQUESTED BY NOTEHOLDER, DELIVER TO NOTEHOLDER A COPY OF
THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND 



 

 24

 

 

(c) IF MAKER FAILS TO MEET ANY REQUIREMENT LISTED IN PARAGRAPHS (a) OR (b) OF
THIS SECTION 11.17, NOTEHOLDER MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON
BEHALF OF MAKER AT MAKER’S EXPENSE.

 

Section 11.18 Reference is made to the Note for the provisions regarding any
limitation of Maker’s recourse hereunder but nothing in this Agreement or the
Note or any other Loan Document shall limit or affect any recourse of Maker
against Guarantor under the Guaranty.

 

Section 11.19 This Agreement may be executed in multiple counterparts, each of
which shall be an original instrument and which, taken together, constitutes one
and the same agreement.

 

It is understood and agreed that this Agreement shall become effective
concurrently with the Note and the Security Instrument.

 

[THE REMAINDER OF PAGE INTENTIONALLY BLANK]



 

 25

 

 

IN WITNESS WHEREOF, Maker and Noteholder, intending to be legally bound, have
executed and delivered this Agreement under seal as of the day and year first
above written.



        MAKER:       RI II MC-HOU, LLC,   a Delaware limited liability company  
    By: /s/ Brett C. Moody     Name: Brett C. Moody   Title: CEO        
NOTEHOLDER:       AMERICAN NATIONAL INSURANCE COMPANY,   a Texas insurance
company         By: /s/ Robert J. Kirchner     Name: Robert J. Kirchner   Title:
Vice President



 

Exhibits attached hereto and made a part hereof:

 

Exhibit A — Legal Description



Exhibit B — Project Budget



Exhibit C — List of Plans and Specifications

Exhibit D — Additional Professional

Agreements Exhibit E — Cash Disbursement

Projection Exhibit F — Permitted Title

Exceptions Exhibit G — Defined Terms

 



Signature Page to Construction Loan Agreement



 

 

 

 

EXHIBIT A

 

Legal Description

 

Unrestricted Reserve “A”, in Block 1, of RESIDENCE INN MEDICAL CENTER, in Harris
County, Texas, according to the map or plat thereof, recorded under Film Code
No. 674452, of the Map Records of Harris County, Texas.

 

 

 

 

EXHIBIT B

 

Project Budget

 

[to be attached]

 

 

 

 

SCHEDULE OF VALUES

 



Residence Inn - Medical Center

 



  PERIOD TO:     PROJECT: RI Med Ctr   TMG Job #: 1710

 

A

DIV
NO.

B

DESCRIPTION OF WORK

C

SCHEDULED
VALUES

D

WORK FROM
PREVIOUS
APPLICATIONS

(D+E)

E

COMPLETED THIS PERIOD

F

REIMBUR AMOUNT STORED (NOT IN D OR E)

G

TOTAL

COMPLETED

AND STORED TO DATE (D+E+F)

%

(G/C)

H

BALANCE
TO FINISH

(C-G)

I

Reimbursable

01 Pre-Construction/Scheduling Consultant $ 30,000 0.00 0.00 0.00 0.00 0% 30,000
— 01 Traffic Controls/Professional Surveyor $ 36,850 0.00 0.00 0.00 0.00 0%
36,850 — 02 Tower Crane/Manlift/Power & Set-up $ 679,500 0.00 0.00 0.00 0.00 0%
679,500 — 03 Turnkey Building Concrete/Garage/Piles $ 8,180,112 0.00 0.00 0.00
0.00 0% 8,180,112 — 04 Masonry Block/Stone Veneer $ 349,772 0.00 0.00 0.00 0.00
0% 349,772 — 05 Structural & Misc Steel/Stairs/Erection $ 911,481 0.00 0.00 0.00
0.00 0% 911,481 — 06 Rough Carpentry/Casework/Countertops $ 1,235,810 0.00 0.00
0.00 0.00 0% 1,235,810 — 07 Dam proofing/EIFS/Insulation/Roofing $ 1,672,977
0.00 0.00 0.00 0.00 0% 1,672,977 — 08 DR,FR,HWMindows/Storefronts/Entry Locks $
1,331,906 0.00 0.00 0.00 0.00 0% 1,331,906 — 09 Gypsum Wall
Systems/Flooring/Ceilings $ 3,962,009 0.00 0.00 0.00 0.00 0% 3,962,009 — 10 Bath
Acc./Acc. Part/CNR Guards/Entry $ 311,100 0.00 0.00 0.00 0.00 0% 311,100 — 11
Roof Davit System $ 57,200 0.00 0.00 0.00 0.00 0% 57,200 — 12 Tub Surroundings $
152,785 0.00 0.00 0.00 0.00 0% 152,785 — 13 Swimming Pool $ 65,000 0.00 0.00
0.00 0.00 0% 65,000 — 14 Elevator & Linen Shoot $ 1,121,195 0.00 0.00 0.00 0.00
0% 1,121,195 — 21 Fire Suppression System $ 484,800 0.00 0.00 0.00 0.00 0%
484,800 — 22 Plumbing System $ 2,201,511 0.00 0.00 0.00 0.00 0% 2,201,511 — 23
Heating, Ventilating and Air Conditioning $ 2,350,000 0.00 0.00 0.00 0.00 0%
2,350,000 — 26 Electrical/Generator/Lighting Protection $ 3,350,911 0.00 0.00
0.00 0.00 0% ●        3,350,911 — 28 Fire Alarm System $ 201,079 0.00 0.00 0.00
0.00 0% 201,079 — 31 Earthwork/Excavation/Stabilization/SWPP $ 181,256 0.00 0.00
0.00 0.00 0% 181,256 — 32 Concrete Paving/Striping/Pavers/LAN. & IRR. $ 275,590
0.00 0.00 0.00 0.00 0% 275,590 — 33 Dom and Fire Water/Storm/Sanitary Utilities
$ 405,650 0.00 0.00 0.00 0.00 0% 405,650 — 01 General Requirements $ 1,368,000
0.00 0.00 0.00 0.00 0% 1,368,000 — 01 General Liability Ins./Safety/Builders
Risk Ins. $ 417,373 0.00 0.00 0.00 0.00 0% 417,373 —   Contractors Fee $ 940,016
0.00 0.00 0.00 0.00 0% 940,016 —   Construction Project Total $ 32,273,883      
          Guestroom/Lobby FF&E $ 2,950,000 0.00 0.00 0.00 0.00 0% 2,950,000 —  
Supplies Textiles Tech $ 100,000 0.00 0.00 0.00 0.00 0% 100,000 —   Pre-Opening
$ 150,000 0.00 0.00 0.00 0.00 0% 150,000 —   Interest Carry $ 913,408 0.00 0.00
0.00 0.00 0% 913,408 —   Atty Fees $ 50,000 0.00 0.00 0.00 0.00 0% 50,000 —  
Appraisal $ 9,500 0.00 0.00 0.00 0.00 0% 9,500 —   Phase I $ 2,500 0.00 0.00
0.00 0.00 0% 2,500 —

 



 

 

 

SCHEDULE OF VALUES

 



Residence Inn - Medical Center

 



  PERIOD TO:     PROJECT: RI Med Ctr   TMG Job #: 1710

 

A

DIV
NO.

B

DESCRIPTION OF WORK

C

SCHEDULED
VALUES

D

WORK FROM
PREVIOUS
APPLICATIONS

(D+E)

E

COMPLETED
THIS PERIOD

F

REIMBUR AMOUNT STORED (NOT IN D OR E)

G

TOTAL

COMPLETED

AND STORED TO DATE (D+E+F)

%

(G/C)

H

BALANCE
TO FINISH

(C-G)

I

Reimbursable

  Survey $ 4,000 0.00 0.00 0.00 0.00 0% 4,000 —   Grandbridge Fee $ 218,250 0.00
0.00 0.00 0.00 0% 218,250 —   Lender Fee $ 291,000 0.00 0.00 0.00 0.00 0%
291,000 —   Title Policy $ 113,411 0.00 0.00 0.00 0.00 0% 113,411 —   Subtotal $
4,802,069                 Architect $ 30,000 0.00 0.00 0.00 0.00 0% 30,000 —  
Engineering $ 475,000 0.00 0.00 0.00 0.00 0% 475,000 —   Miscellaneous $ 95,000
0.00 0.00 0.00 0.00 0% 95,000 —   Subtotal $ 600,000                 Contingency
$ 321,117 0.00 0.00 0.00 0.00 0% 321,117 —   Impact Fees $ 250,000 0.00 0.00
0.00 0.00 0% 250,000 —   Duke Construction Fee $ 320,000 0.00 0.00 0.00 0.00 0%
320,000 —   Subtotal $ 891,117                 Land $ 6,200,000 0.00 0.00 0.00
0.00 0% 6,200,000 —   Project Development Total 44,767,069.00 0.00 0.00 0.00
0.00   44,767,069.00 —

 



 2

 

 

EXHIBIT C

 

List of Plans and Specifications

 

[to be attached]

 

 

 

 

[mnrtii001.jpg] 

 



 

 

 

[mnrtii002.jpg] 

 



 

 

 

EXHIBIT D

 

List of Professional Agreements

 

Agreement for Services Between Architect and Owner for a Small Commercial
Project between Maker, as owner, and David Baca Studio, L.L.C., a Texas limited
liability company, as architect, dated effective August 2, 2016.

 

Professional Services Agreement between Maker and Jones & Carter, as engineer,
dated effective April 28, 206, as amended by letter agreement dated December 21,
2016; and

 

Modified Form of Agreement Between Owner and Design-Builder — Lump Sum between
Maker, as owner, and ARCO/Murray National Dallas, Inc., a Delaware corporation,
as design-builder, dated February 16, 2017.

 

 

 

 

EXHIBIT E

 

Cash Disbursement Projection

 

[to be attached]

 

 

 

 

EXHIBIT F

 

Permitted Title Exceptions

 

1.            Restrictive Covenants as set forth in Film Code No. 674452, of the
Map Records of Harris County, Texas.

 

2.            The following matters reflected on the recorded plat filed under
Film Code No. 674452, of the Map Records of Harris County, Texas:

 

(a)An easement for drainage purposes extending 15 feet on each side of the
centerline of all natural drainage courses.

 

(b)Building set back line(s) 25 feet in width along the front property line.

 

(c)Houston Lighting and Power Company easement, 10 feet in width along the
Southeasterly property line, together with an aerial easement 5 feet wide from a
plane 20 feet above the ground attached thereto; and as set out in
instrument(s), filed under Harris County Clerk’s File No(s). D953829.

 

 

 

 

EXHIBIT G

 

Defined Terms

 

“Advance” means any disbursements of the Loan Proceeds by Noteholder to or for
the benefit of Maker.

 

“Architect” means MITCHELL CARLSON STONE, INC., a Texas corporation, or another
licensed, qualified architect(s) employed by Maker from time to time in
connection with the construction of the Improvements.

 

“Assignment of Plans and Specifications” means the Assignment of Plans and
Specifications and Rights Contracts dated of even date from Maker for the
benefit of Noteholder, as amended modified, restated or supplemented from time
to time.

 

“Cash Disbursement Projection” means the cash disbursement projection attached
hereto as Exhibit E and incorporate herein by this reference for all purposes.

 

“Closing Certificate” means the Closing Certificate by Maker dated of even date
herewith from Maker in favor of Noteholder, together with any subsequent
affirmations thereof required herein, given to Noteholder.

 

“Commitment” means the loan commitment entitled “Mortgage Loan Application” and
referencing Construction/Permanent Loan Application, refereeing Loan Application
No. 17-052, as amended modified, restated or supplemented from time to time.

 

“Completion” means Maker has satisfied all of the conditions in Section 3.4(b)
with respect to Improvements.

 

“Completion Guaranty” means the Absolute, Unconditional Completion Guaranty of
even date herewith executed by Guarantor in favor of Noteholder, as amended
modified, restated or supplemented from time to time.

 

“Construction Contract” means a complete contract for construction of the
Improvements with a guaranteed maximum price construction contract to be
executed by Maker, as owner and the Contractor, as well as all other
subcontractors engaged by Maker, if any, from time to time to construct the
Improvements not covered by such contract with Contractor, in a form and
substance approved in advance in writing by Noteholder, such approval not to be
unreasonably withheld, delayed or conditioned, together with any amendments as
may be approved in advance in writing by Noteholder or otherwise permitted
herein.

 

“Contractor” means ARCH-CON CORPORATION, a Texas corporation, the general
contractor for the Project, or any other general contractor engaged by Maker and
approved by Noteholder.

 

“Engineer” means CENTURY ENGINEERING, INC., a Texas corporation, or another
licensed, qualified engineer(s) employed by Maker from time to time in
connection with the construction of the Improvements.

 

G-1

 

“Environmental Indemnity” means the Certificate and Indemnity Agreement
Regarding Hazardous Substances dated of even date herewith from Maker for the
benefit of Noteholder, as amended modified, restated or supplemented from time
to time.

 

“FF&E” means all construction materials, equipment, fixtures, furnishings,
supplies, inventory and other personal property owned by Maker, from time to
time, and located on or used in connection with the construction, use,
occupancy, operation and sale of the Project.

 

“Financing Statement” means the UCC-1 Financing Statement to be recorded to
perfect Noteholder’ s security interest in all personal property of Maker that
is part of the Project.

 

“Force Majeure” means cessations or suspensions caused by fire, unavailability
of labor or materials, casualty, unusual weather that is not reasonably
anticipatable, or if, war, terrorist attacks, failure of power, acts of public
enemies, riots, insurrections, civil commotion, governmental delays in
permitting, action or inaction of governments affecting the work of construction
of the Improvements, or other unforeseeable causes beyond the reasonable control
of Maker.

 

“Franchise Agreement” means that certain Residence Inn By Marriott Franchise
Agreement between Maker as franchisee and Franchisor as franchisor with an
effective dated effective of or about December 15, 2015, which shall permit the
Project to be operated as a Residence Inn by Marriott with a term of at least
thirty (30) years from completion of construction, as amended with the consent
of Noteholder.

 

“Franchise Construction and Delivery Deadlines” means any deadlines for
completion of construction required to be performed under the Franchise
Agreement, as the same may be extended, or the date by which such Franchise
Agreement will terminate or be cancelled for failure to complete any
construction.

 

“Franchisor” means Marriott International Inc., a Maryland corporation.

 

“Guarantor” means BRETT C. MOODY, an individual.

 

“Guaranty” means, individually and collectively, as the context requires, the
Completion Guaranty, the Payment Guaranty and the Tax Lien Guaranty.

 

“Improvements” means the approximately 182-room Residence Inn by Marriott hotel
to be constructed on the Land in accordance with the Plans and Specifications.

 

“Initial Advance” means the first advance of Loan Proceeds hereunder.

 

“Inspecting Engineer” means Eland Development Corporation or any other
third-party consultant engaged by Noteholder as its inspecting engineer.

 

“Land” means those parcels of land more particularly described in Exhibit A
attached hereto and made a part hereof by reference, together with the
easements, estates and rights described in the Security Instrument.

 

G-2

 

 

“Lease Assignment” means the Absolute Assignment of Leases and Rents to be
recorded in Harris County, Texas of even date herewith from Maker in favor of
Noteholder, as amended modified, restated or supplemented from time to time.

 

“Loan” means the loan in amount of $29,100,000.00, which is evidenced by the
Note.

 

“Loan Documents” means this Agreement, the Commitment, the Assignment of Leases
and Rents, the Assignment of Plans and Specifications, the Closing Certificate,
the Security Instrument, the Environmental Indemnity, the Financing Statement,
the Guaranty, the Note and any and all other documents now or at any time
hereafter evidencing, securing and/or relating to the Loan.

 

“Loan Proceeds” means all proceeds of the Loan.

 

“Maker’s Equity” means Maker’s funds of at least $15,667,069,.00, of which
$6,200,000.00 will be the value of the Land and $9,467,069.00 will be cash,
together with any additional amounts required of Maker hereunder and actually
contributed by or on behalf of Maker.

 

“Note” means the Promissory Note dated of even date herewith, made by Maker and
payable to the order of Noteholder in the original principal amount of
TWENTY-NINE MILLION ONE HUNDRED THOUSAND AND 00/100 DOLLARS ($29,100,000.00), as
amended modified, restated or supplemented from time to time.

 

“Owner-Architect Agreement” means a fully executed copy of the agreement
concerning the Improvements between Maker and Architect, in a form and substance
approved in advance in writing by Noteholder, such approval not to be
unreasonably withheld, delayed or conditioned, together with any material
amendments as may be approved in advance in writing by Noteholder or otherwise
permitted herein, such approval not to be unreasonably withheld, delayed or
conditioned.

 

“Owner-Engineer Agreement” means a fully executed copy of the agreement
concerning the Improvements between Maker and Engineer, in a form and substance
approved in advance in writing by Noteholder, such approval not to be
unreasonably withheld, delayed or conditioned, together with any material
amendments as may be approved in advance in writing by Noteholder or otherwise
permitted herein, such approval not to be unreasonably withheld, delayed or
conditioned.

 

“Payment Guaranty” means the Absolute, Unconditional Payment Guaranty of even
date herewith executed by Guarantor in favor of Noteholder, as amended modified,
restated or supplemented from time to time.

 

“Plans and Specifications” means the plans and specifications for construction
of the Improvements prepared by the Architect and Contractor and submitted to
and approved by Noteholder in the application of its reasonable judgment, such
approval not to be unreasonably denied, delayed or conditioned, together with
all material additions, modifications and amendments thereto approved by
Noteholder, such approval not to be unreasonably denied, delayed or conditioned,
which are generally described in Exhibit C attached to this Agreement and made a
part hereof.

 



G-3

 

 

“Project” means, collectively, the Land and the Improvements.

 

“Project Budget” means the project budget submitted to and approved by
Noteholder and set forth on Exhibit B attached hereto and made a part hereof.

 

“Retainage” means statutory retainage of ten percent (10%) of the amount of each
Advance, or such other amount as is set forth in the Construction Contract
approved by Noteholder.

 

“Security Instrument” means that certain the Deed of Trust, Security Agreement
and Financing Statement to be recorded in Harris County, Texas, dated of even
date herewith from Maker to the trustee named therein, including a first
priority assignment of leases, rents, profits and issues of that portion of the
Project described herein and a first priority security interest in all FF&E
located thereon, as amended modified, restated or supplemented from time to
time.

 

“Tax Lien Guaranty” means the Guaranty Regarding Taxes and Tax Liens of even
date herewith executed by Guarantor in favor of Noteholder, as amended modified,
restated or supplemented from time to time.

 

“Title Company” means Moody National Title Company, L.P., as agent for Old
Republic National Title Insurance Company.

 



G-4

 

